Title: 20. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       20 Letter
       Sir
       Amsterdam October 26. 1780
      
      Question 20. Has there not been different opinions in Congress, with Regard to this, (i.e. to Proposals appearing fair, which were not so) from whence Animosities have arisen?
      
      There has never been any Difference of Sentiment in Congress, Since the Declaration of Independancy, concerning any Proposals of Reconciliation. There has been no Proposals of Reconciliation made, Since the 4. of July 1776—excepting twice.
      The first was made by Lord Howe, who together with his Brother the General, were appointed by the King, Commissioners for Some Purpose or other. The Public has never been informed, what Powers they had. Lord Howe sent a Message by General Sullivan, to Congress, desiring a Conference with Some of its Members. There were different Sentiments Concerning the Propriety of Sending any Members, untill We knew his Lordships Powers. A Majority decided to send. Dr. Franklin, Mr. John Adams and Mr. Rutledge were Sent. Upon their Report, that they could not find that his Lor there was a perfect Unanimity of sentiment in Congress.
      The Second was the Mission of Lord Carlisle, Governor Johnson and Mr. Eden in 1778. Upon this Occasion again there was a perfect Unanimity in Congress.
      Before the Declaration of Independency, Lord North moved Several conciliatory Propositions in Parliament, in which a good deal of Art was employed to Seduce, deceive and divide. But there was always an Unanimity in Congress upon all those Plans.
      There were different opinions concerning the Petition to the King in the Year 1775 and before that concerning the Non Exportation Agreement—there have been different opinions concerning Articles of the Confederation—concerning the best Plans for the conduct of the War—concerning the best officers to conduct them—concerning territorial Controversies between particular states &c. But these Dif­ferences of opinion, which are essential to all Assemblies, have never caused greater Animosities, than those which arise in all Assemblies where there is Freedom of Debate.
      I have the Honour to be &c.
      
       John Adams
      
     